
      
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Part 73
        [MB Docket No. 21-178; RM-11905; DA 21-460; FR ID 23108]
        Television Broadcasting Services New Orleans, Louisiana
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          In this document, the Federal Communications Commission (Commission) has before it a petition for rulemaking filed by The Greater New Orleans Educational Television Foundation (Petitioner), the licensee of noncommercial educational PBS member station WYES-TV, channel *11, New Orleans, Louisiana. The Petitioner requests the substitution of channel *28 for channel *11 at New Orleans, Louisiana in the DTV Table of Allotments.
        
        
          DATES:
          Comments must be filed on or before June 2, 2021 and reply comments on or before June 17, 2021.
        
        
          ADDRESSES:
          You may submit comments, identified by MB Docket No. 21-178, by any of the following methods:
          • Federal Communications Commission's Website: http://apps.fcc.gov/ecfs/. Follow the instructions for submitting comments.
          • People with Disabilities: Contact the FCC to request reasonable accommodations (accessible format documents, sign language interpreters, CART, etc.) by email: FCC504@fcc.gov or phone: 202-418-0530 or TTY: 202-418-0432.

          For detailed instructions for submitting comments and additional information on the rulemaking process, see the SUPPLEMENTARY INFORMATION section of this document.
          In addition to filing comments with the FCC, interested parties should serve counsel for the Petitioner as follows: Margaret L. Miller, Esq., Gray Miller Persh, LLP, 2233 Wisconsin Avenue NW, Washington DC 20007.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Joyce Bernstein, Media Bureau, at (202) 418-1647; or Joyce Bernstein, Media Bureau, at Joyce.Bernstein@fcc.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a synopsis of the Commission's Notice of Proposed Rulemaking, MB Docket No. 21-178; RM-11905; DA 21-460, adopted and released on April 21, 2021. The full text of this document is available for download at https://www.fcc.gov/edocs. To request materials in accessible formats (braille, large print, computer diskettes, or audio recordings), please send an email to FCC504@fcc.gov or call the Consumer & Government Affairs Bureau at (202) 418-0530 (VOICE), (202) 418-0432 (TTY).

        In support of its channel substitution request, the Petitioner states that WYES-TV is the only station licensed to New Orleans operating on a VHF channel, and moving to a UHF channel would improve viewers' access to WYES-TV's PBS and other public television programming by improving indoor reception and resolving VHF reception issues. Petitioner further states that the Commission has recognized that VHF channels have certain propagation characteristics which may cause reception issues for some viewers, including allowing undesired signals and noise at relatively further distances, and the tendency of nearby electrical devices to emit noise in the VHF band that can cause interference to stations on VHF channels. In addition, the Petitioner submitted an analysis, using the Commission's TVStudy software analysis program, demonstrating that it will continue to serve all of the population located within the licensed channel *11 contour.

        Pursuant to §§ 1.415 and 1.419 of the Commission's rules, 47 CFR 1.415, 1.419, interested parties may file comments and reply comments on or before the dates indicated on the first page of this document. Comments may be filed using the Commission's Electronic Comment Filing System (ECFS). See Electronic Filing of Documents in Rulemaking Proceedings, 63 FR 24121 (1998).
        • Electronic Filers: Comments may be filed electronically using the internet by accessing the ECFS: http://apps.fcc.gov/ecfs/.
        
        • Paper Filers: Parties who choose to file by paper must file an original and one copy of each filing. If more than one docket or rulemaking number appears in the caption of this proceeding, filers must submit two additional copies for each additional docket or rulemaking number.
        • Filings can be sent by commercial overnight courier, or by first-class or overnight U.S. Postal Service mail. All filings must be addressed to the Commission's Secretary, Office of the Secretary, Federal Communications Commission.
        • Commercial overnight mail (other than U.S. Postal Service Express Mail and Priority Mail) must be sent to 9050 Junction Drive, Annapolis Junction, MD 20701. U.S. Postal Service first-class, Express, and Priority mail must be addressed to 445 12th Street SW, Washington, DC 20554.

        • Effective March 19, 2020, and until further notice, the Commission no longer accepts any hand or messenger delivered filings. This is a temporary measure taken to help protect the health and safety of individuals, and to mitigate the transmission of COVID-19. See FCC Announces Closure of FCC Headquarters Open Window and Change in Hand-Delivery Policy, Public Notice, DA 20-304 (March 19, 2020). https://www.fcc.gov/document/fcc-closes-headquarters-open-window-and-changes-hand-delivery-policy.

        This document does not contain information collection requirements subject to the Paperwork Reduction Act of 1995, Public Law 104-13. In addition, therefore, it does not contain any proposed information collection burden “for small business concerns with fewer than 25 employees,” pursuant to the Small Business Paperwork Relief Act of 2002, Public Law 107-198, see 44 U.S.C. 3506(c)(4). Provisions of the Regulatory Flexibility Act of 1980, 5 U.S.C. 601-612, do not apply to this proceeding.
        Members of the public should note that all ex parte contacts are prohibited from the time a Notice of Proposed Rulemaking is issued to the time the matter is no longer subject to Commission consideration or court review, see 47 CFR 1.1208. There are, however, exceptions to this prohibition, which can be found in § 1.1204(a) of the Commission's rules, 47 CFR 1.1204(a).
        See §§ 1.415 and 1.420 of the Commission's rules for information regarding the proper filing procedures for comments, 47 CFR 1.415 and 1.420.
        
          List of Subjects in 47 CFR Part 73
          Television.
        
        
          Federal Communications Commission.
          Thomas Horan,
          Chief of Staff, Media Bureau.
        
        Proposed Rules
        For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR part 73 as follows:
        
          PART 73—RADIO BROADCAST SERVICE
        
        1. The authority citation for part 73 continues to read as follows:
        
          Authority:
           47 U.S.C. 154, 155, 301, 303, 307, 309, 310, 334, 336, 339.
        
        
        2. In § 73.622 paragraph (i), amend the Post-Transition Table of DTV Allotments under Louisiana by revising the entry for New Orleans to read as follows:
        
          § 73.622 
          Digital television table of allotments.
          
          (i) * * *
          
             
            
              Community
              Channel No.
            
            
               
            
            
              *    *    *    *    *
            
            
              
                Louisiana
              
            
            
               
            
            
              *    *    *    *    *
            
            
              New Orleans
              15, 21, 26, * 28, 29, * 31, 36, 43, 50.
            
            
               
            
            
              *    *    *    *    *
            
          
        
      
      [FR Doc. 2021-09030 Filed 4-30-21; 8:45 am]
      BILLING CODE 6712-01-P
    
  